EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Pauls on 4/1/21.

The application has been amended as follows: 
In claim 1, line 10 of the claim, after “of the secondary device;”, delete “and”.
In claim 1, at the end of the claim, insert --; and 
wherein the controller is operative to at least one of control or power the electronics of the secondary device via the port to control fluid flow through the secondary device--.
Cancel claim 2. 
In claim 3, line 1 of the claim, after “claim”, change “2” to --1--.
In claim 5, line 1 of the claim, after “claim”, change “2” to --1--.

In claim 8, line 3 of the claim, after “by the second spout”, change “, the electronics operably coupled to the port of the controller,” to --and--.
In claim 8, line 4 of the claim, after “being operative to”, delete “at least one of control or power the electronics of the secondary device via the port to”.
In claim 11, line 2 of the claim, after “operative to provide”, change “the” to --a--.
Cancel claims 13-35.

Reasons for Allowance
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is an electronic faucet having the combination of the controller controls or powers the electronics of the secondary device via the port to control fluid flow through the secondary device with the controller has a printed circuit board coupled to the valve assembly and the processor and the port are mounted to the printed circuit board in combination with the rest of the device as cited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921